Case 1:18-cV-22647-FA|\/| Document 8 Entered on FLSD Docket 10/17/2018 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miarni Division

Case Number: 18-22647-CIV-MORENO
STRIKE 3 HOLDINGS, LLC,

Plaintiff,

VS.

JOHN DOE, subscriber assigned IP address
216.189.180.220,,

Defendant.
/

 

ORDER DENYING PLAINTIFF'S MOTION FOR LEAVE TO SERVE THIRD PARTY v
SUBPOENA PRIOR TO RULE 26(1`) CONFERENCE AND DENYING PLAINTIFF’S
APPLICATION OF EXTENSION OF TIME WITHIN WHICH TO EFFECTUATE
SERVICE ON JOHN DOE DEFENDANT

THIS CAUSE came before the Court upon Plaintiff's Motion for Leave to Serve Third
Party Subpoena Prior to Rule 26(£) Conference (D.E. 6), filed on August 16, 2018, and
PlaintifF s Application of Extension of Tirne Within Whieh to Effectuate Service on John Doe
Defendant (D.E. 7), filed on September 27z 2018.

THE COURT has considered the motions, the pertinent portions of the record, and being
otherwise fully advised in the premises, it is

ADJUDGED that the motions are DENIED.

/¢

DONE AND ORDERED in Charnbers at Miarni, Florida, this /é of October 2018.

 

FEDE’ CO . '|' NO

UNITED STATES DISTRICT JUDGE
Copies furnished to:
Counsel of Record

